             Case 1:19-cv-03549-RC Document 61 Filed 04/19/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


S.A.P., et al.,

                  Plaintiffs,

                  v.                                                    Case No.: 19-cv-3549

MERRICK GARLAND,1 et al.,

                  Defendants.


             Stipulation and Joint Motion to Extend Time to Submit Status Report

        The parties jointly stipulate and move the Court to extend the deadline for the parties to

meet and confer and submit a joint status report by an additional 30 days, until May 19, 2021.

        The reasons for the Stipulation and Motion are:

        1.        On March 8, 2021, the Court ordered the parties to meet and confer on and submit

a joint status report on or before March 22, 2021, providing the parties' position(s) on whether

the reported changes in the new administration's immigration policies have any effect on the

claims briefed in the parties' pending cross-motions for summary judgment.

        2.        Defendants requested, and Plaintiffs agreed to, a two-week extension of the

deadline, until April 5, 2021, to allow new leadership at the United States Departments of

Justice and Homeland Security to become familiar with the issues in this case and determine

how to respond to the Court’s order. The Court granted the requested extension.




1
 On March 11, 2021, Merrick Garland was sworn in as Attorney General of the United States,
automatically substituting for former Attorney General William Barr as a party in accordance
with Federal Rule of Civil Procedure 25(d).


=
            Case 1:19-cv-03549-RC Document 61 Filed 04/19/21 Page 2 of 4




       3.      Defendants then requested, and Plaintiffs agreed to, an additional two-week

extension because the parties were still in the process of conferral, and Defendants needed

additional time to consult with the agencies at issue.

       4.      Defendants are actively reviewing the policy guidance challenged in this

litigation. United States Citizenship and Immigration Services, the agency which issued the

challenged guidance expects to complete this review soon, although it will not be completed by

the Court’s April 19, 2021 deadline. Given the government’s representation that the agency’s

review of the guidance is likely to be complete in the near future, Plaintiffs are willing to agree

to a final extension of the status report deadline by 30 days.

       5.      For these reasons, which the parties believe are good cause, the parties stipulate

and jointly move that the Court enter an order extending the parties’ time to file the joint status

report by an additional 30 days, until May 19, 2021.




=
          Case 1:19-cv-03549-RC Document 61 Filed 04/19/21 Page 3 of 4




Dated: April 19, 2021

Respectfully submitted,
                                             /s/ Amanda Shafer Berman
BRIAN M. BOYNTON                             Tracy A. Roman (#443718)
Acting Assistant Attorney General            Amanda Shafer Berman (#497860)
                                             Jared A. Levine (pro hac vice)
WILLIAM C. PEACHEY                           Mara R. Lieber (pro hac vice)
Director                                     CROWELL & MORING LLP
                                             1001 Pennsylvania Ave., N.W.
EREZ REUVENI                                 Washington, D.C. 20004
Assistant Director                           (202) 624-2500
                                             troman@crowell.com
CHRISTINA P. GREER
Senior Litigation Counsel                    Victoria Neilson (pro hac vice)
                                             Bradley Jenkins (#MD0110)
/s/ Lauren C. Bingham                        Michelle Mendez (pro hac vice)
LAUREN C. BINGHAM                            Rebecca Scholtz (pro hac vice)
Senior Litigation Counsel                    CATHOLIC LEGAL IMMIGRATION
Office of Immigration Litigation             NETWORK, INC.
U.S. Department of Justice, Civil Division   8757 Georgia Ave., Suite 850
P.O. Box 868, Ben Franklin Station           Silver Spring, MD 20910
Washington, DC 20044                         (301)565-4820
Tel.: 202-616-4458                           bjenkins@cliniclegal.org
Email: lauren.c.bingham@usdoj.gov

Attorneys for Defendants                     Attorneys for Plaintiffs




=
           Case 1:19-cv-03549-RC Document 61 Filed 04/19/21 Page 4 of 4




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


S.A.P., et al.,

                  Plaintiffs,

                  v.                                                    Case No.: 19-cv-3549

MERRICK GARLAND, et al.,

                  Defendants.


                                      [PROPOSED] ORDER


        For the reasons set forth in the parties’ Stipulation and Joint Motion to Extend Time to

Submit Status Report, that Motion is hereby GRANTED.

        The parties’ time to file their joint status report in response to this Court’s order of March

8, 2021 is hereby extended to May 19, 2021.




        ENTERED this ___ day of April, 2021                    ________________________
                                                               United States District Judge




=
